MEMORANDUM OF DECISION.
The Plaintiff, Roy A. Dakin, Jr., appeals from a judgment of the Superior Court, in Waldo County, for the Defendant, Bruce A. Frazee, in an action in which the Plaintiff asserted that he had acquired title by adverse possession to a woodlot located between Prospect Street and the Back Sears-port Road in Searsport.
In this bench trial the Plaintiff had the burden of establishing the adverse use of the property that is essential to acquiring title thereto by this means. The Superior Court concluded, nevertheless, that the Plaintiff had “totally failed” to show such adverse use. The evidence adduced did not compel a contrary finding.
*368The entry is:
Judgment affirmed.
All Concurring.